IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

STEVEN GONZALEZ,                     NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-5834

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 17, 2014.

An appeal from an order of the Circuit Court for Suwannee County.
Paul S. Bryan, Judge.

Nancy A. Daniels, Public Defender, Steven L. Seliger, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, RAY, and MAKAR, JJ., CONCUR.